           Case 1:19-cv-00727-APM Document 3 Filed 05/15/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

          v.                                          Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.



                        JOINT MOTION FOR SCHEDULING ORDER

       Plaintiff Oleg Deripaska and Defendants Steven T. Mnuchin, in his official capacity as

Secretary of the United States Department of the Treasury, and Andrea M. Gacki, in her official

capacity as Director of Treasury’s Office of Foreign Assets Control (“OFAC”), jointly move for a

scheduling order in this matter to set (1) a deadline for Defendants to file the administrative

record, (2) a deadline for Plaintiff to amend his Complaint, and (3) a briefing schedule for

dispositive motions.

       On April 6, 2018, pursuant to Executive Orders 13661 and 13662, Defendants announced

the placement of Plaintiff on the Specially Designated Nationals and Blocked Persons List (“SDN

List”) maintained by OFAC after determining that Plaintiff (1) has acted on or on behalf of,

directly or indirectly, a senior official of the Government of the Russian Federation, and (2)

operates in the energy sector of the Russian Federation economy. See Executive Order 13661

(authorizing Defendants to place persons who act on, or on behalf of, a senior official of the

Government of the Russian Federation on the SDN List) and Executive Order 13662 (same for
           Case 1:19-cv-00727-APM Document 3 Filed 05/15/19 Page 2 of 3



persons operating in the energy sector of the Russian economy). Because of his placement on the

SDN List, Plaintiff’s property as well as his interests in property subject to U.S. jurisdiction are

now “blocked.”

       On March 18, 2019, Plaintiff filed the instant Complaint contending that his placement by

OFAC on the SDN List is arbitrary and capricious in violation of the Administrative Procedure

Act, Compl. ¶ 60-65, and that Defendants failed to provide sufficient notice of the basis for his

placement on the SDN List in violation of both the APA and his rights to due process under the

Fifth Amendment, id. ¶ 66-79. Plaintiff also challenges Secretary Mnuchin’s decision to include

him among a list of Russian “oligarchs” that the Secretary provided to Congress pursuant to

Section 241 of the Countering America’s Adversaries Through Sanctions Act (“CAATSA”). Pub.

L. No. 115-44, 131 Stat. 886 (2017) (requiring the Treasury Secretary to provide a report to

Congress identifying oligarchs in Russia). Plaintiff alleges that Defendants’ criteria for

determining whether an individual is an “oligarch” for purposes of the Section 241 report is

arbitrary and capricious in violation of the APA, and that Defendants have failed to provide

adequate notice of the basis for their decision to include him in the Section 241 report in violation

of his rights to due process under the Fifth Amendment. Id. ¶¶ 80-91.

       Because Plaintiff brings an APA challenge to Defendants’ decision to place him on the

SDN List, Defendants intend to publicly file the administrative record containing the materials

considered by Defendants in reaching this decision. On April 29, 2019, undersigned counsel

informally provided a copy of the administrative record to Plaintiff’s counsel. In response,

Plaintiff’s counsel has put Defendants on notice that Plaintiff may file an Amended Complaint

now that he has received the administrative record.

       After discussing the matter, and to allow sufficient time for Plaintiff to amend, the parties

propose that the Court enter a scheduling order requiring Defendants to file the administrative


                                                   2
           Case 1:19-cv-00727-APM Document 3 Filed 05/15/19 Page 3 of 3



record on the public docket no later than May 21, 2019, and for Plaintiff to file any amendment to

his Complaint within 30 days thereafter, or by June 20, 2019.

        Defendants anticipate filing a combined motion to dismiss raising jurisdictional arguments

along with a motion for summary judgment in response to the Complaint. The parties respectfully

request that Defendants’ time to respond to the Complaint, which is currently due on May 21,

2019, be extended and that Defendants be ordered to file their combined motion to dismiss and

motion for summary judgment no later than July 19, 2019; that Plaintiff’s opposition and cross-

motion for summary judgment shall be due on or before August 19, 2019; that Defendants’ reply

shall be due on or before September 17, 2019, and that Plaintiff’s reply shall be due on or before

October 16, 2019.

       A proposed order to this effect is attached herewith.


Dated: May 15, 2019                                  Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Director

                                                       /s/ Nicholas Cartier                  .
                                                     NICHOLAS CARTIER
                                                     Trial Attorney (DC Bar # 495850)
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     20 Massachusetts Ave. NW
                                                     Washington, DC 20530
                                                     Tel: (202) 616-8351
                                                     Fax: (202) 616-8470
                                                     E-mail: Nicholas.Cartier@usdoj.gov

                                                     Counsel for Defendant




                                                 3
         Case 1:19-cv-00727-APM Document 3-1 Filed 05/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

          v.                                         Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.


                                     [PROPOSED] ORDER

       Upon due consideration of the parties’ Joint Motion for Scheduling Order, it is hereby

ordered that the following scheduling order is entered:

   •   Defendants shall file the administrative record for the above-captioned matter on or before

       May 21, 2019;

   •   Plaintiff shall file any amendment to his Complaint on or before June 20, 2019;

   •   Defendants’ response to Plaintiff’s Complaint, which Defendants have indicated will be a

       combined motion to dismiss and motion for summary judgment, shall be due on or before

       July 19, 2019;

   •   Plaintiff’s opposition to Defendants’ combined motion to dismiss and motion for summary

       judgment, and Plaintiff’s cross-motion for summary judgment shall be due on or before

       August 19, 2019;
          Case 1:19-cv-00727-APM Document 3-1 Filed 05/15/19 Page 2 of 2



   •    Defendants’ opposition to Plaintiff’s cross-motion for summary judgment, and

        Defendants’ reply in support of their combined motion to dismiss and motion for summary

        judgment, shall be due on or before September 17, 2019;

   •    Plaintiff’s reply in support of his cross-motion for summary judgment shall be due on or

        before October 16, 2019.




SO ORDERED.



Date:                         , 2019
                                             HON. AMIT P. MEHTA
                                             United States District Judge




                                                 2
